915 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroy D. DICKSON, Nola S. Dickson, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
90-2032.
United States Court of Appeals, Fourth Circuit.
Submitted May 11, 1990.Decided Oct. 17, 1990.

Appeal from the United States Tax Court.  Arnold Raum, Tax Court Judge.  (Tax Ct. No. 4640-84)
Leroy D. Dickson, Nola S. Dickson, petitioners pro se.
Gary R. Allen, Howard M. Soloman, United States Department of Justice, Washington, D.C., for appellee.
U.S.T.C.
AFFIRMED.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Leroy and Nola Dickson appeal the Tax Court's order upholding the Commissioner's assessment of a deficiency in their 1982 tax payment.  Our review of the record and the Tax Court's opinion reveals that the Corporate Award given to Leroy Dickson by his employer, IBM, was intended as compensation and was therefore taxable under 26 U.S.C. Sec. 74(b) and 26 C.F.R. Sec. 1.74-1.   Rogallo v. United States, 475 F.2d 1 (4th Cir.1973).  Accordingly, we hold that this appeal is without merit, and we affirm on the reasoning of the Tax Court.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
AFFIRMED.



*
 We express no opinion as to whether this Court would adopt the approach of the Ninth Circuit in Jones v. Commissioner of Internal Revenue, 743 F.2d 1429, 1433 (9th Cir.1984), if presented with facts similar to those in Jones